Citation Nr: 1713832	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a compensable rating for hallux valgus of the right foot.

3.  Entitlement to a compensable rating for hallux valgus of the left foot.

4.  Entitlement to a compensable rating for right foot degenerative joint disease.

5.  Entitlement to a compensable rating for left foot degenerative joint disease.

6.  Entitlement to a compensable rating for a right foot hammertoe.

7.  Entitlement to a compensable rating for a left foot hammertoe.

8.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1988 to April 1997 under honorable conditions and from April 1997 to August 1999 under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted an increased rating from 20 percent to 30 percent for right foot pes planus, hallux valgus of 35 degrees, status post repair of hammertoe contracture, with inter-space of the 5th digit, effective March 19, 2007.  The June 2008 rating decision also continued the 30 percent rating for left foot pes planus, status post repair of hallux valgus with bunion and degenerative joint disease of the metatarsophalangeal joint, status post repair of hammertoe contracture with inter-space of the 5th digit.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Subsequently, the Veteran's claims folder has been transferred to the RO in New Orleans, Louisiana.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript was associated with the file and was reviewed.  

In August 2014, the Board denied the Veteran's claim on the issues as characterized by June 2008 rating decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued a memorandum decision that vacated the August 2014 Board decision and remanded the Veteran's claim for additional development and readjudication.  The Board most recently considered this appeal in June 2016, and remanded this claim for further development in accordance with the Court's order.  That development was completed, and the case returned to the Board for further appellate review.  Consistent with the Court's mandate and the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the symptoms of a bilateral pes planus foot disability have more nearly approximated indication of swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, impaired locomotion, including difficulty with prolonged standing and walking, and little to no improvement by orthopedic shoes or appliances. 

2.  For the entire rating period on appeal, the bilateral foot disabilities have not manifested symptoms equivalent to loss of use of the feet.

3.  For the entire rating period on appeal, the Veteran's arthritis of the right and left foot are productive of pain and mild to moderate bilateral degenerative changes.

4.  For the entire rating period on appeal, the Veteran's bilateral hallux valgus have most nearly approximated mild to moderate symptoms with prior corrective foot surgery.

5.  For the entire rating period on appeal, the Veteran has had single hammertoes on each foot.

6.  From September 10, 2010, TDIU due to service-connected depressive disorder is rated as total, and the Veteran's remaining service-connected disabilities have a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, but no higher, for bilateral pes planus, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for hallux valgus of the right foot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5280, 5281 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for hallux valgus of the left foot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5280, 5281 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for right foot degenerative joint disease have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5003 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for left foot degenerative joint disease have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5003 (2016).

6.  The criteria for a compensable disability rating for service-connected hammertoe of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, DC 5282 (2016).

7.  The criteria for a compensable disability rating for service-connected hammertoe of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, DC 5282 (2016).

8.  From September 10, 2010, the criteria for special monthly compensation have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Increased Rating Criteria for Right and Left Foot Disabilities

The Veteran asserts that higher ratings are warranted for his right and left foot disabilities than the current ratings reflect.  The Veteran has a 30 percent rating for left foot pes planus; status post repair of hallux valgus, with bunion and degenerative joint disease of the metatarsophalangeal joint, as well as status post repair of hammer toe contracture, with interspace of fifth digit (hereinafter "left foot disability"), under Diagnostic Code 5284, effective October 29, 2004, and a separate 30 percent rating for right foot pes planus; hallux valgus of 35 degrees; status post repair of hammertoe contracture, with interspace of the fifth digit (hereinafter "right foot disability"), with an evaluation of 30 percent effective March 19, 2007, under Diagnostic Code 5284.  

The August 2014 Board decision denied increased ratings in excess of 30 percent for each foot disability.  However, in the September 2016 Memorandum Decision, the Court determined that the Board failed to provide an adequate statement of its reasons or bases for denying the Veteran a rating in excess of 30 percent for each of his feet.  See 38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (finding that Congress mandated, by statute, that the Board provide a written statement of reasons or bases for its conclusions that is adequate to enable the Veteran to understand the precise basis for the Board's decision and to facilitate review in this Court).  Specifically, the Court found that the Board failed to explain why the Veteran is not entitled to separate ratings for the arthritis in both feet, as diagnosed by the August 2012 examiner, and for the hallux valgus and resection of his metatarsal head from his October 2001 surgery for an osteotomy to his metatarsals, in addition to the combined 50 percent rating under DC 5276 the Board found that the Veteran was entitled to receive.  The appeal was therefore vacated and remanded to the Board for additional consideration.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact that are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id.  Thus, because the trigger for a minimum disability rating under 38 C.F.R. § 4.59 is an actually painful, unstable, or malaligned joint, assignment of a 10 percent rating is warranted.  Petitti, 27 Vet. App. at 415.  

The Board notes that the prior rating decisions combined the service-connected pes planus, hallux valgus, and arthritis and provided one rating for each foot under Diagnostic Code 5284.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Copeland v. McDonald, 27 Vet. App. 333 (2015) that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy."  Id. at 337.  "In other words, '[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. at 336-37 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).

In consideration of the Memorandum Decision, as well as the implications of Copeland, the Board finds that the Veteran's claims relating to his right and left foot disabilities are more properly characterized as four distinct issues per foot: entitlement to a rating in excess of 30 percent for right and left foot pes planus; entitlement to a 10 percent rating for hallux valgus of the right and left foot; entitlement to a 10 percent rating for arthritis of the right and left foot; and entitlement to a compensable rating for hammertoes of the right and left foot.  

DC 5284 provides ratings for "Foot injuries, other," whereas DCs 5003, 5276, 5280, and 5282 provide ratings for degenerative arthritis, pes planus, hallux valgus, and hammertoes, respectively.  As will be discussed, the Veteran has current diagnoses for each of these disabilities in both the right and left feet.  Thus, a rating under DC 5284 should not be applicable here, as there are specific Diagnostic Codes for the Veteran's diagnosed and service-connected foot disabilities.

Musculoskeletal disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, the Board observes that the Veteran has no foot disability characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5281, 5283 (2016). 

Under DC 5003, degenerative or traumatic arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under DC 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.45, "multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities" are considered "groups of minor joints" and as it is present bilaterally, the Veteran has two or more "groups."  

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

DC 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of the great toe is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

The words "mild," "moderate," "marked," "severe," and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

DC 5282 provides ratings for hammertoes.  A zero percent rating is awarded for single hammertoes, and a ten percent rating is awarded if all toes are hammertoes, unilateral without claw foot.  38 C.F.R. § 4.71a.

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71a.

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis .of the nerve: will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2014); 38 C.F.R. §§ 3.350, 4.63.

The Veteran has reported, and the evidence shows, he has a number of foot conditions, which he has reported to cause him pain.  However, the evidence does not show that the Veteran has lost use of either foot.  Additionally, and as further noted below, the VA examiners throughout the appeal period have consistently found that the Veteran's bilateral foot disabilities did not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

After a full review of the record, and as discussed below, the Board concludes that entitlement to a 50 percent rating for bilateral foot pes planus, 10 percent ratings for hallux valgus of the right and left foot, 10 percent ratings for arthritis of the right and left foot, and separate noncompensable ratings for single hammertoes on both feet are warranted.

Facts

In this matter, the relevant evidence of record consists of VA examinations conducted in January 2008, August 2012, January 2016, and July 2016, as well as records of the Veteran's ongoing treatment with VA treatment providers, the Veteran's written statements and his July 2014 Board hearing testimony before the undersigned.

The Veteran received a VA examination in January 2008.  The examiner noted that the Veteran underwent surgery in 2001 due to left foot hallux valgus repair with second left hammertoe repair and syndactylization of the fourth and fifth toes.  The Veteran also had syndactylization of the fourth and fifth toes of the right foot.  Left foot symptoms were noted to include swelling of the foot and pain at the second and fifth toes while standing, sitting, and at rest.  Other symptoms included moisture and fungal problems.  There was no heat, stiffness, fatigability, weakness or lack of endurance noted by the examiner.  Right foot symptoms included pain at the fourth and fifth toes while standing, walking, and at rest.  Other symptoms included moisture and fungal infections between the fourth and fifth toes.  There were no flare-ups of foot joint disease noted.  Functional limitations included the inability to stand for more than a few minutes and the ability to walk more than one-quarter mile, but less than one mile.  Assistive devices included corrective high top shoes and orthotic inserts due to flat feet, but these devices were noted to have poor efficacy.

Physical examination of the left foot revealed objective painful motion with dorsiflexion and plantarflexion of the second toe and abduction of the fifth toe, and dorsiflexion of the hallux.  There was objective evidence of swelling of the forefoot and tenderness of the first and second metatarsophalangeal joints (MTP) joints and fifth toe.  There was no objective evidence of instability or weakness.  However, there was evidence of abnormal weight bearing as indicated by the Veteran's unusual shoe wear pattern.  The examination revealed a hammertoe of the second toe.  There was also hallux valgus of the left foot.  Angulation and dorsiflexion at the first MTP joint and stiffness of the joint was noted.  The hallux valgus was 15 degrees, and 20 degrees of passive dorsiflexion was noted to be painful.  A lone skin abnormality of the left foot included maceration of the fourth and fifth toes with a tender scar of the dorsal first ray.  There was no evidence of pes cavus (clawfoot).  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal.  There was forefoot malalignment that was not correctable by manipulation and was painful upon manipulation.  There was no midfoot malalignment.  Pronation was noted to be moderate.  An arch was found to be present on non-weight bearing, but not upon weight bearing.  There was also pain on manipulation.

Physical examination of the right foot revealed objective evidence of painful motion with abduction of the fourth and fifth toes.  There was no objective evidence of swelling, instability, or weakness, but there was tenderness of the fourth and fifth toes.  There was evidence of abnormal weight bearing due to the Veteran's unusual shoe wear pattern.  A lone skin abnormality of the right foot included partial syndactylization of the fourth and fifth toes.  There was no evidence of pes cavus (clawfoot), hammertoes, hallux valgus or rigidus.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal.  There was forefoot malalignment that was not correctable by manipulation and was found to be painful upon manipulation.  There was no midfoot malalignment.  Pronation was noted to be moderate.  An arch was found to be present on non-weight bearing, but not upon weight bearing.  There was also pain on manipulation.  Location of the weight bearing line was medial to the great toe.  There was no muscle atrophy of the right foot.

Other testing from the January 2008 VA examination revealed no acute fractures and bone mineralization was normal.  There were postsurgical changes noted in the left foot with evidence of osteotomy of the first metatarsal head and fixation with a single screw.  There were mild degenerative changes of the first MTP joints noted with narrowing of the joint space.  There were also mild bilateral degenerative changes noted with dorsal spurs in the tarsal joints.  Soft tissues were found to be unremarkable.

The January 2008 VA examiner summarized the Veteran's diagnoses as recurrent hammertoe with painful tender scar of the first ray dorsal area of the left and painful first MTP joint of the left.  He also had painful loss of motion of the fourth and fifth toes bilaterally, as well as moisture between toes bilaterally.  There was a partial syndactylization of the right foot, a painful, swollen left forefoot, and bilateral pes planus.  The examiner noted that the Veteran was not employed at this time and that his foot diagnoses moderately effected toileting, driving, and traveling, with severe effects on chores, shopping, exercise, bathing, dressing, and grooming, but prevented sports or recreation.

The Veteran's June 2008 Notice of Disagreement (NOD) stated that his feet were more severe than the 30 percent ratings reflected.  He said that his fourth and fifth toes were sewn together in 2000, but have since come apart and become very painful.  He also stated that he had to put a dry pad between his toes to stop the moisture and had to reduce the calluses of his fourth and fifth left toes by shaving them every other day.

On the Veteran's December 2009 Social Security disability function report he stated that he could walk half a block.  A January 2010 examination showed the Veteran to have pinprick sensation in his feet, plantar and dorsiflexion of his toes on the left to 40 degrees and on the right to 20 degrees.  The examiner observed that the Veteran walked slowly and favored his left foot.

The Veteran received another VA examination in August 2012.  At this time, the VA examiner continued the Veteran's diagnoses for flatfeet, hammertoes, and hallux valgus.  The examiner further noted that the Veteran does not have Morton's neuroma or metatarsalgia.  Hammertoes were noted on the second toe of each foot.  The examiner did not find that the Veteran had any symptoms due to hallux valgus.  However, the examiner did find that the Veteran had hallux rigidus and indicated that symptoms were mild or moderate in nature on the left foot.  The examiner did not find any clawfoot, malunion, or nonunion of tarsal or metatarsal bones.  As for the bilateral flatfoot condition, the examiner noted that it was painful and that there was accentuated pain on manipulation of the feet.  There was also swelling on use in the left foot.  There were characteristic calluses on both feet due to the flatfoot conditions.  The Veteran's symptoms were not relieved by arch supports in either foot.  The left foot also experienced extreme tenderness of the plantar surface that was not improved by orthopedic shoes or appliances.  Both feet were found to have decreased longitudinal arch height on weight bearing.  There was no objective evidence of marked deformity or marked pronation of either foot.  On the right foot only, the weight-bearing line was noted to fall over or medial to the great toe.  The Veteran did not have "inward" bowing of the Achilles' tendon in either foot.  Furthermore, the Veteran did not have marked inward displacement or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation for either foot.  

Other pertinent symptoms identified during the August 2012 VA examination that were related to the current diagnoses included a scar, but it was not found to be painful, unstable, or have a total area of all related scars greater than 39 square centimeters (six square inches).  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the diagnosed conditions.  Assistive devices included constant use of a cane and occasional use of a walker due, in part, to bilateral pes planus.  The examiner reported that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing revealed degenerative or traumatic arthritis in both feet.  The examiner also noted a screw fixation of the left first metatarsal.  With regard to the impact of the Veteran's foot conditions on his ability to work, the Veteran told the examiner that his bilateral foot pain does not allow him to concentrate or move freely.  However, in an April 2013 addendum opinion, the VA examiner stated, "Sedentary employment from a podiatric point of view is possible."

VA treatment records, associated with the file in June 2013, show that the Veteran expressed having a scar on the dorsum of the foot on the left great hallux that was painful to touch.  However, in a July 2013 statement in support of the claim, the Veteran stated that the surgery for the fourth and fifth toes of both feet did not result in any scarring because the area was scraped and sewn together.  Regardless, the Board notes that the Veteran has been in receipt of a 10 percent rating for a left foot scar since August 8, 2002.

VA treatment records from August 2014 through October 2015 show that the Veteran received podiatric care for nail trimming as well as instructions on keeping his feet clean and dry.

In an August 2013 statement, a VA vocational rehabilitation counselor stated that the Veteran has "difficulty with stamina, endurance, prolonged standing, prolonged walking/sitting, bending, stooping, climbing, squatting, carrying, crawling, pushing, pulling, lifting and any other prolonged physical activities."  Due to the Veteran's service-connected and non-service-connected disabilities, the counselor said training or retraining the Veteran is not an option.  The counselor further stated that the Veteran "does not have any transferrable skills that would offset his military training."  Additionally, the counselor reported that their review of the medical evidence indicated that the Veteran's disabilities are worsening and he does not have the stamina to obtain competitive employment.  The Veteran was also noted to have a history of depression and a history of cocaine dependence in remission.  

In addition, the VA vocational rehabilitation counselor reported that the Veteran was experiencing severe depression at that time.  The counselor also noted that medical reports showed hospitalization for depression and a suicidal attempt in December 2012 and February 2013.  The counselor felt that it was not feasible for the Veteran to obtain competitive employment.  At this time, the Veteran was prescribed numerous medications for his service-connected and non-service-connected disabilities.  He reported many side effects due to these medications, including "lack of stamina, drowsiness, dizziness, lethargic, nausea, swelling, upset stomach, and constipation."  The Veteran was also soon to be homeless at the time of this evaluation.  Based on the counselor's evaluation and the Veteran's self-reporting, the counselor determined that it was not feasible for the Veteran to pursue a vocational goal.  As explained further below, the Veteran already became entitled to TDIU on September 10, 2010, due to a combination of service-connected disabilities.

The Veteran testified before the undersigned in July 2014.  He endorsed constant pain in both feet and swelling in the left foot.  He explained that the previous surgery that fused his fourth and fifth toes together had come apart, which caused him to seek further treatment to prevent it from drying out "or becoming stinky."  He expressed constant pain, "especially the left foot, because of the pin."

The Veteran received a VA contract examination in January 2016.  The examiner diagnosed bilateral pes planus (flat feet).  The examiner noted that the Veteran's foot condition has increased in pain and moisture between the toes over the past 18 months.  During the examination, the Veteran reported pain when walking and standing, but that flare-ups did not affect the function of the feet.  The Veteran did not report having any functional loss or functional impairment due to the bilateral pes planus.  

Physical examination revealed bilateral foot pain accentuated on use.  The Veteran also had accentuated pain on manipulation of the bilateral feet.  There were no characteristic calluses noted by the examiner.  The Veteran used built-up shoes to relieve bilateral foot pain, and tried arch supports for both feet to no avail.  The Veteran did not have extreme tenderness of the plantar surfaces for either foot.  He also did not have decreased longitudinal arch height of one or both feet on weight bearing.  There was no objective evidence of marked deformity or marked pronation of either foot.  The weight bearing line did not fall over or medial to the great toe for either foot.  There was no lower extremity deformity other than pes planus that caused alteration of the weight bearing line.  The Veteran did not have marked inward displacement or severe spasm of the Achilles' tendon on manipulation of one or both feet.  The Veteran did not have Morton's neuroma or metatarsalgia.  The VA examiner did not find that the Veteran was affected by hammertoes or have symptoms due to hallux valgus as well as hallux rigidus.  The examiner noted that there is no effect on the Veteran's toes due to pes cavus or plantar fascia due to pes cavus.  There was no dorsiflexion or varus deformity due to pes cavus.  

The January 2016 VA contract examiner indicated that the Veteran does not have any foot injuries or other foot conditions other than those already described above.  As for surgical procedures, the examiner noted that the Veteran had bilateral foot procedures to repair hammertoes in 2001.  Subjective pain was the only residual signs or symptoms due to these surgeries, which was not found to contribute to functional loss.  The examiner reported that there was no further pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when either foot was used repeatedly over time.  There were no other pertinent physical findings, complications, conditions, signs or symptoms or any scars related to the diagnoses for either foot.  The examiner did not report use of assistive devices due to any foot conditions.  The examiner found that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing did not reveal degenerative or traumatic arthritis in either foot.

On VA examination in July 2016, the examiner continued diagnoses for bilateral flat feet, bilateral hammertoes, bilateral hallux valgus, and bilateral degenerative arthritis.  At this time, the Veteran endorsed pain due to walking or standing for long periods.  The Veteran did not report that flare-ups affected the function of either foot or any functional loss/impairment.  

As to the bilateral flatfoot diagnoses, the July 2016 VA examiner noted that the Veteran had pain in both feet that was accentuated on use and on manipulation.  There was no indication of swelling on use and there were no characteristic callouses.  Built-up shoes were noted to relieve symptoms in both feet, but arch supports did not provide any relief.  The Veteran had decreased longitudinal arch height of both feet on weight bearing.  There was no objective evidence of marked deformity or marked pronation of either foot.  The weight bearing line in both feet did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) or marked inward displacement and severe spasm of the
Achilles tendon (rigid hindfoot) on manipulation of either foot.  He also did not have Morton's neuroma or metatarsalgia.  The examiner noted that the Veteran's hammertoes did not affect either foot because they were surgically corrected.  The examiner also reported that the Veteran had mild or moderate symptoms due to hallux valgus in both feet.  The examiner then noted that the Veteran had previous surgery for hallux valgus on the left foot.  The Veteran did not have symptoms of hallux rigidus.  There were no issues due to pes cavus, malunion or nonunion of tarsal or metatarsal bones noted.  There was no other foot conditions noted other than those previously described.  The Veteran said that he experienced pain post-surgery in 2001 to repair hammertoes on both feet.  Pain was noted on physical examination, but the examiner indicated that the pain did not contribute to functional loss, as the pain was a subjective complaint.  

The July 2016 VA examiner reported that there was no functional loss for the Veteran's left and right lower extremities attributable to the claimed conditions.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Furthermore, there was no other functional loss during flare-ups or whenever the foot was used repeatedly over a period of time.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was a scar noted on the Veteran's left foot, but it was only eight centimeters long by one centimeter wide and not found to be painful or unstable.  The Veteran was noted to regularly use a wheelchair and crutches, but the examiner did not indicate what conditions caused use of these devices.  The Veteran's bilateral foot conditions did not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

Diagnostic testing continued to reveal degenerative arthritis in both feet.  There were no other significant diagnostic test findings or results.  The VA examiner noted that the Veteran's bilateral foot disabilities affected his ability to participate in recreational activities that require long periods of standing, running, or jogging.  Sedentary recreational or occupational activities were not impacted by his bilateral foot diagnoses.  The VA examiner further noted that the Veteran's arthritic findings are mild to moderate and have no effect on his ability to walk.  

Bilateral Pes Planus Rating

While the Veteran's symptoms throughout the entire period on appeal do not precisely match the criteria for a 50 percent rating as outlined in Diagnostic Code 5276, his symptoms more nearly approximate this maximum rating for a bilateral flatfoot disability.  In this case, the evidence indicates swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, impaired locomotion including difficulty with prolonged standing and walking, and little to no improvement by orthopedic shoes or appliances.  These symptoms more nearly approximate the 50 percent rating criteria under DC 5276.  For these reasons, and resolving reasonable doubt in the Veteran's favor, a 50 percent rating is warranted for the period on appeal.

Next, a rating in excess of 50 percent for the entire rating period on appeal is not warranted.  The Veteran has now been awarded the maximum schedular rating under DC 5276 for the entire rating period on appeal.  

A higher rating is warranted if there is loss of use of a foot, in which case the feet would be separately rated, and the ratings combined.  See DC 5167.  However, the evidence does not show any foot disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.  His ability to stand and walk on his feet, although limited by pain, clearly reflects more function than would be served by amputation of his feet.  See 38 C.F.R. § 4.63.

The Board has also considered whether higher ratings are warranted for the appeal period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Veteran's symptoms are encompassed in the maximum 50 percent rating criteria under DC 5276 and have been considered as symptoms when evaluating the severity of the bilateral pes planus foot disability.

For these reasons, a 50 percent rating for bilateral pes planus is warranted for the rating period.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Arthritis Ratings

Diagnostic testing throughout the appeal period has consistently revealed degenerative arthritis in both feet.  The July 2016 VA examiner further noted that the Veteran's arthritic findings are mild to moderate and have no effect on his ability to walk.  However, the complaint of painful motion of joints under Burton results in separate 10 percent ratings for each foot.  See Burton, 25 Vet. App. at 1.

The Board has also considered whether higher ratings are warranted for the appeal period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Veteran's arthritis symptoms are encompassed in the separate 10 percent rating criteria under DC 5003 and have been considered as symptoms when evaluating the severity of the bilateral foot arthritis disability.  A higher rating is not warranted because there is an absence of limitation of motion and occasional incapacitating exacerbations.  Moreover, the functional loss associated with the Veteran's bilateral foot arthritis already includes pain as part of the 10 percent rating criteria.

For these reasons, separate 10 percent ratings for bilateral foot arthritis are warranted for the rating period.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



Hallux Valgus Ratings

Throughout the appeal period, the Veteran's right and left foot hallux valgus has been described as mild or moderate symptoms with prior surgery for correction.  As such, the Board finds that the Veteran's right and left hallux valgus warrants separate 10 percent ratings under the applicable diagnostic criteria.  38 C.F.R. § 4.71a, DC 5280.  Critically, a rating in excess of 10 percent is not warranted for unilateral hallux valgus under DC 5280, as the Veteran's disability has healed from prior surgery in 2001.  

The Board has also considered whether higher ratings are warranted for the appeal period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Veteran's symptoms are encompassed in the separate 10 percent rating criteria under DC 5280 and have been considered as symptoms when evaluating the severity of the bilateral hallux valgus.  The evidence of record shows that the Veteran's hallux valgus symptoms, at most, have been described as mild or moderate in both feet.  Likewise, the evidence has indicated a prior diagnosis for hallux rigidus, which is rated under the Diagnostic Code for hallux valgus.  Furthermore, the Veteran has now been awarded the maximum schedular rating under DC 5280 for the entire rating period on appeal.

For these reasons, separate 10 percent ratings for right and left foot hallux valgus are warranted for the rating period.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Hammertoe Ratings

The evidence of record throughout the appeal period indicates that the Veteran has single hammertoes on each foot.  Specifically, during the August 2012 VA examination, the examiner noted that the Veteran had hammertoes on the second toe of each foot.  Furthermore, the July 2016 VA examiner noted that the Veteran's hammertoes did not affect either foot because they were surgically corrected.

With respect to the service-connected right and left foot hammertoe disabilities, the evidence of record does not support a finding that a compensable rating is warranted.  As noted above, the Veteran's right and left foot hammer toes are evaluated under DC 5282, which indicates that hammertoe of a single toe is rated as noncompensable (0 percent); unilateral hammertoe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.  Critically, VA examination and treatment records indicate that the Veteran suffers from hammertoe of the right and left second toes only.  The evidence does not demonstrate, nor has the Veteran contended, that he suffers from hammertoe of more than one toe.  As such, a compensable rating is not warranted for right and left foot hammertoe based upon the applicable diagnostic criteria.

The Board has also considered whether higher ratings are warranted for the appeal period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The Veteran's symptoms are encompassed in the zero percent rating criteria under DC 5282 and have been considered as symptoms when evaluating the severity of the right and left foot hammertoe disabilities.  Furthermore, the July 2016 VA examiner noted that the Veteran's hammertoes did not affect either foot because they were surgically corrected.

For these reasons, separate noncompensable ratings for right and left foot hammertoes are warranted for the rating period.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations

The Board has also considered the Veteran's statements of record that higher disability ratings are warranted for his right and left foot disabilities.  The Veteran is competent to report symptomatology relating to his right and left foot disabilities because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disabilities was provided by the VA examiners during the current appeal and included relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for these disabilities.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his right and left foot disabilities.

The weight of the evidence is also against a finding of a higher or separate rating under any other Diagnostic Code.  Critically, the Veteran does not have a diagnosis of weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5283.  In addition, the record show varying diagnosis for hallux rigidus, which is rated the same as hallux valgus, and thus covered by DC 5280.  Moreover, the Veteran has already been in receipt of a separate rating for a painful, left foot scar, effective August 8, 2002.  38 C.F.R. § 4.118, DC 7804.  The evidence of record does not indicate that a higher rating is warranted for this disability because there is only one small scar that has not been shown to have a total area greater than 39 square centimeters (six square inches), and it is not due to a burn or other skin condition, which might result in a higher rating under such circumstances.  The Veteran also received a noncompensable rating for athlete's foot, effective October 5, 1999, under DC 7813.  A higher rating is not warranted for the Veteran's foot fungus symptoms as the evidence does not show that the affected area is more than five percent of the entire body or more than five percent of the exposed area that is affected, or that more than topical therapy is required.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that he has consistently complained of general pain in the right and left feet.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has reported that he is unable to run, walk for more than a quarter mile, or stand for more than a few minutes at a time.  He has endorsed constant pain in both feet as well as swelling in the left foot.  The Board finds the Veteran's reports of symptomatology to be credible and has considered the functional impact of painful motion.  Nevertheless, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for higher evaluations under Diagnostic Codes pertinent to the feet when considering such factors as pain, weakness, and incoordination under DC 5280 and 5282.  However, these symptoms have been taken into account when rating the Veteran's bilateral pes planus and arthritis under DC 5276 and 5003, as previously explained above.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations assigned herein are appropriate.

TDIU Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO granted TDIU effective September 10, 2010, in a February 2015 rating decision.  The Veteran has not expressed disagreement with any aspect of that decision pertaining to the award of a TDIU, to specifically include the effective date of that award.  Thus, although the Court held in Rice, supra, that a determination of whether a veteran is entitled to TDIU is part and parcel of an increased rating claim, there is no evidence to suggest that the Veteran intended to appeal the effective date assigned for his award of a TDIU.  The Board concludes that issue of entitlement to TDIU is no longer part of the Veteran's claim for a bilateral foot disabilities.  Furthermore, the January 2008 VA examiner indicated that the Veteran's bilateral foot disabilities did not affect his ability to maintain or sustain substantially gainful employment.  Subsequent VA foot examination opinions further found that sedentary employment was not precluded.  The evidence of record shows that prior to September 10, 2010, the Veteran's  occupational choices were limited because he was unable to stand for prolonged periods or engage in activities involving pushing, pulling, or carrying things, but not that he was unable to maintain other types of employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record for the period prior to September 10, 2010.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected right and left foot disabilities.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected right and left foot disabilities above, reasonably describe and assess the Veteran's disability level of impairment and symptomatology.  The various criteria rate the disabilities on the basis of the severity of the pes planus and hallus valgus symptoms, number of hammertoes per foot, and potential pain due to arthritis; thus, the demonstrated manifestations specifically associated with his service-connected right and left foot disabilities - namely symptoms of a bilateral pes planus foot disability that have more nearly approximated indication of swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, impaired locomotion, including difficulty with prolonged standing and walking, and little to no improvement by orthopedic shoes or appliances, as well as bilateral foot arthritis productive of pain and mild to moderate bilateral degenerative changes, bilateral hallux valgus symptoms that have most nearly approximated mild to moderate symptoms with prior corrective foot surgery, single hammertoes on each foot, and bilateral foot disabilities that have not manifested in symptoms equivalent to loss of use of the feet - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.71a, DC 5003, and 5276 through 5282.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluations are adequate and the first step of Thun has not been met.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right and left foot disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Special Monthly Compensation

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350...)."  38 C.F.R. § 3.155(d)(2) (applicable to claims filed on and after March 24, 2015).  

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

The record shows that the Veteran was previously awarded temporary special monthly compensation under 38 U.S.C. § 1114(s) and 38 CFR 3.350(i) on account of depressive disorder (claimed as posttraumatic stress disorder (PTSD)) rated 100 percent and additional service-connected disabilities of status post right knee injury with degenerative joint disease, degenerative joint disease of left knee, surgical scar of left foot, status post repair of hallux valgus and bunion, hammertoe of left foot, tinnitus, pes planus; status post repair of hallux valgus, with bunion and degenerative joint disease of the metatarsophalangeal joint, left foot; status post repair of hammer toe contracture, with interspace of fifth digit, left foot, post-operative arthroscopy for left meniscus tear, pes planus; hallux valgus of 35 degrees; status post repair of hammertoe contracture, with interspace of the fifth digit, right foot, independently ratable at 60 percent or more from December 31, 2012, to March 1, 2013, and also from August 27, 2014, to October 1, 2014.

However, the Board notes that the main reason for the Veteran's entitlement to TDIU, effective September 10, 2010, was his psychiatric symptoms.  In fact, the February 2015 rating decision that granted TDIU stated 

The statement you provided from Ms. [D.-B.], dated August 30, 2013 shows that you are unable to work due to both service connected and non-service connected disabilities. Our Supplemental Statement of the Case dated September 24, 2013 took this evidence into consideration but continued the denial of entitlement to individual unemployability because a large part of your inability to maintain substantially gainful employment was due to symptoms of your mental disability, which was not service connected at that time. We have now established service connection for depressive disorder, and the totality of the evidence of record shows that your mental condition combined with your physical service connected disabilities prevents you from following a substantially gainful occupation.  (Emphasis added).

The April 2013 VA examination noted that the feet did not prevent sedentary employment.

The August 2013 vocational counselor noted Mr. [redacted] has difficulty with stamina, endurance, prolong standing, prolonged walking/sitting, bending, stooping, climbing, squatting, carrying, crawling, pushing, pulling, lifting and any prolong physical activities. Therefore, due to his service-connected and nonservice-connected disabilities, VRC feels that' training or retraining is not an option.  This letter also noted he had severe depression.

A January 2016 DBQ noted that the Veteran reported issues with occupation after returning to civilian life, indicated he worked as a volunteer counselor, was unable to hold steady job, and reported issues with depression and anxiety.  

VA and private treatment records over the years reflect frequent mental health treatment for symptoms of varying severity, at time seemingly okay and other times so severe the Veteran requested inpatient care.  The records further refect continual issues with anger and irritability and suicidal and homicidal thoughts.  Accordingly, considering the statement of the rating decision noting the prior denial of TDIU was because PTSD had not yet been granted and TDIU was granted coincident with the grant of service-connection for PTSD, the records reflecting severe symptoms and other records suggesting other service-connected disabilities did not preclude sedentary employment, the Board concludes the TDIU was solely from his psychiatric symptoms.  As such, he is entitled to SMC as his other physical service-connected disabilities independently combine to 60 percent or more.  See February 2015 Rating Decision.  Accordingly, the Board finds that SMC under 38 U.S.C. § 1114(s) is appropriate, effective September 10, 2010.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in March 2007.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in January 2008, August 2012, January 2016, and July 2016.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2016.  The Board instructed the AOJ to conduct another VA examination and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).











ORDER

An increased 50 percent disability rating, but no higher, is granted for bilateral pes planus.

A 10 percent disability rating, but no higher, is granted for hallux valgus of the right foot.

A 10 percent disability rating, but no higher, is granted for hallux valgus of the left foot.

A 10 percent disability rating, but no higher, is granted for right foot degenerative joint disease.

A 10 percent disability rating, but no higher, is granted for left foot degenerative joint disease.

A noncompensable disability rating is granted for a single right foot hammertoe.
 
A noncompensable disability rating is granted for a single left foot hammertoe.

From September 10, 2010, entitlement to special monthly compensation is granted under 38 U.S.C.A. § 1114(s).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


